Citation Nr: 1416801	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  08-01 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to service connection for a lumbar spine disorder.  

4.  Entitlement to service connection for allergic rhinitis.

5.  Entitlement to an initial evaluation in excess of 10 percent for residuals of severed tendons of the left hand, to include chronic mild strain of the third and fourth fingers with osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

H.Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to July 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In April 2011, the Veteran and his friend testified at a Board hearing.  A transcript of the hearing has been associated with the claims file.

The case was brought before the Board in August 2011, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that hypertension is related to service.  

2.  The preponderance of the evidence is against a finding that a lumbar spine disorder is related to service.  

3.  The Veteran's allergic rhinitis is related to his active military service.

4.  The Veteran's disability of the left fingers has been manifested by complaints of swelling, numbness, tingling, and decreased grip strength.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension have not been met.  38 C.F.R. §§ 1110, 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for entitlement to service connection for a lumbar spine disorder have not been met.  38 C.F.R. §§ 1110, 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

3.  Allergic rhinitis was incurred during active military service.  38 C.F.R. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304 (2013).

4.  The criteria for an initial evaluation in excess of 10 percent for a disability of the left fingers have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5003 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  Following the August 2011 Board remand, the AOJ attempted to locate outstanding records from the Washington, DC VA Medical Center and from service, to include the Keesler Air Force Base.  Attempts to locate these records were unsuccessful and the AOJ notified the Veteran that his records were unavailable.  See e.g., January 2013 notice.  The Board finds that no further development could be completed with regard to locating these records.

The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in August 2011 to determine the severity of his left hand disability.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history.  The examiner provided a detailed explanation for the opinions that were reached.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(d) if the evidence shows a chronic disease first diagnosed after service was incurred in service.  The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a chronic disease, including arthritis and hypertension, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Hypertension and Lumbar Spine Disorder

At his entrance examination the Veteran's blood pressure was 110/72.  He denied recurrent back pain and no spine disorder was diagnosed on examination.  At a May 1975 examination the Veteran's blood pressure was 150/70.  He was not diagnosed with hypertension or a lumbar spine disorder at this examination.  Again at a January 1976 medical examination the Veteran denied back pain, and no spine disorder was diagnosed.  His blood pressure was 138/80.  

At his separation examination in March 1978 the Veteran was not diagnosed with a spine disorder.  His blood pressure was 116/80.  The Veteran himself denied recurrent back pain and high or low blood pressure.  See Report of Medical History.  Although the Veteran was treated for multiple health complaints in service, he did not report lumbar spine pain and was not diagnosed with hypertension or a lumbar spine disorder.  See e.g., March 1976 record for blurriness in right eye, January 1977 record noting bruise on big toe, and December 1977 treatment record for complaints of right foot pain.  

The Veteran filed a claim for service connection for asthma in July 1978, the month he separated from service.  He did not claim a lumbar spine disorder or hypertension.  At his VA examination in September 1978 his blood pressure was 110/60 and no defects of the musculoskeletal system were noted.  This weighs against the Veteran's contentions that these disorders began in service and continued on thereafter.  

A July 1998 private treatment record noted the Veteran was following up for hypertension.  In a November 2003 private treatment record the Veteran complained of low back pain which began in January.  He reported no history of accident or injuries.  In his application for benefits from the Social Security Administration the Veteran reported that the condition preventing him from working began in January 2003 when he injured his back while working.  

At his October 2005 VA examination the Veteran reported that his back pain began suddenly in January 2003.  He also reported having hypertension for more than 20 years and taking medication to control the symptoms.  

In a December 2005 private treatment record the Veteran reported lumbar spine pain which began in 2003 after a work injury.  The Veteran explained that the 2003 injury occurred when he was under a bus and hit his head on the bumper as he came out from under it.  Treatment records also reveal two spine surgeries in 2003 and continued pain in the lumbar spine area.  See e.g., June 2006 VA treatment record.

At his September 2011 VA examination for hypertension the Veteran reported that his hypertension began in the 1970s.  He reported temporarily taking medication in service for high blood pressure.  He also reported being hospitalized in 1980 once for hypertension.  His blood pressure was recorded as 170/81, 181/88, and 166/80.  The examiner did not relate the Veteran's current hypertension to service.  The examiner's rationale was that hypertension was not noted in service.  

At an October 2011 VA examination the Veteran reported pain and limitation of motion in his lumbar spine.  There was evidence of disc disease.

At his April 2011 Board hearing the Veteran testified that he was given temporary medication in service for his hypertension and that he was diagnosed with hypertension after he separated from service in 1979 or 1980.  He also testified he had been taking medication for 25 years.  As to his back, he testified that he injured it when he fell off a bulldozer.  He testified he was put on light duty and prescribed pain medication.  He also testified to post service treatment specifically for his lumbar spine.  

A preponderance of the competent probative evidence weighs against the Veteran's assertions that his hypertension and lumbar spine disorders are related to service. 

The evidence of record includes the Veteran's statements and his testimony asserting continuity of symptoms with respect to his hypertension and lumbar spine disorder since active duty service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Furthermore, an absence of evidence of a disorder may not be considered substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The exception is 'where the silence in regard to a condition can be taken as proof that a doctor did not observe the symptom' or if the fact would have normally been recorded.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Buczynski, supra.

The Board finds credible the Veteran's report that currently takes medication for his hypertension and experiences lumbar spine pain.  The Board also finds credible the Veteran's statements that he was involved in an accident at work post service in January 2003.

As noted above, the Board cannot make a determination that the lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, supra; Kahana, supra; Buczynski, supra.  However, the Board can weigh the Veteran's service treatment records against the Veteran's contentions that his hypertension and lumbar spine disorder are related to service.  Although the Veteran testified that he was prescribed medication for his hypertension in service and that he injured his lumbar spine when he fell off of a bulldozer, there is no evidence of this.  Furthermore, the Veteran was afforded multiple medical examinations following in service and he never referenced a lumbar spine injury, nor was one diagnosed.  He was also not diagnosed with hypertension.  The Veteran himself filled out multiple Reports of Medical History and he specifically denied high or low blood pressure or back pain.  It is unclear why the Veteran reported other ailments during service but failed to report any hypertension or spine symptoms.

Finally, no medical examiner has linked the claimed conditions to service.  To the contrary, the September 2011 VA examiner opined the Veteran's hypertension was not related to service.  Unfortunately, this evidence weighs against the Veteran's contentions that his claimed condition is related to service.

The Board notes that the September 2011 VA examiner determined the Veteran's hypertension was not related to service as it was not diagnosed in service.  The examiner did not appear to take into account the Veteran's lay statements regarding the etiology of his hypertension.  However, the Board finds that the Veteran's reported history of hypertension and a lumbar spine disorder in service and continued symptomatology post service, while competent, is nonetheless not credible.  See e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Emphasis is placed on the numerous medical examinations failing to diagnose hypertension or a lumbar spine injury, the July 1978 claim filed by the Veteran for asthma only, the September 1978 VA examination which failed to diagnose hypertension or a lumbar spine disorder, and the 2003 records noting the Veteran's complaints of lumbar spine pain beginning in January 2003 after his work accident.

With regard to the presumption of service connection for hypertension and arthritis, there is no evidence the Veteran had either of these conditions within one year of service.  Accordingly, the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Allergic Rhinitis

The Veteran testified that his allergic rhinitis began in service and he was provided treatment for this condition.  Service treatment records reveal he was diagnosed with rhinitis in February 1978 after being treated by the allergy clinic for 1 year.  At a VA examination in September 1978, 2 months after separation from service, he was again diagnosed with rhinitis.  Post-service he has consistently been diagnosed with allergic rhinitis.  See e.g., January 2005 private treatment record.

The September 2011 VA examiner diagnosed the Veteran with allergic rhinitis, which was controlled with medication, but did not relate it to his service-connected asthma.  He did not offer an opinion as to whether it was directly related to service.

At the very least, the Board finds the evidence is in relative equipoise as the Veteran has consistently been diagnosed with rhinitis, beginning in service.  The Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met and the claim is granted.  38 U.S.C.A. § 5107 (West 2002).

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  In Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011), the Court further clarified the regulation and DeLuca and stated that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and is, therefore, alone not grounds for entitlement to a higher disability rating. 

The Veteran has been assigned a 10 percent evaluation for his disabilities of the left fingers under Diagnostic Code 5003 for arthritis.  Under this Diagnostic Code, 10 percent is warranted for arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent evaluation is warranted for x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  

At an October 2005 VA examination the Veteran reported cutting his left hand in service and severing tendons.  His current complaints were aching in the third and fourth fingers and decreased grip strength.  The examiner noted good extension and full flexion in all fingers of the left hand.  There was mild decreased grip strength.  There was no gap between his thumb and any of the fingers in his left hand.  X-rays revealed mild osteoarthritis of the left hand.  

At his April 2011 Board hearing the Veteran testified that he experienced swelling, decreased grip strength, numbness, tingling, and muscle spasms in his left hand.  

The Veteran was afforded a VA examination in August 2011.  He reported intermittent tingling and numbness which radiated into pain in his shoulder.  

On examination the Veteran had full extension of the third and fourth fingers.  There was no atrophy, tenderness, or swelling present.  There was no loss of function after repetitive motion.  X-rays revealed slight narrowing of the interphalangeal joints of the middle finger.  

As noted, the Veteran is currently receiving a 10 percent evaluation for residuals of a left hand injury.  There is no evidence a higher evaluation is warranted as the evidence does not reveal x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates the current assigned rating.  See 38 C.F.R. § 4.7.

In evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra. Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The VA examinations and treatment records do not reveal functional loss due to weakened movement, excess fatigability, or incoordination.  There is no additional evidence which would warrant a higher evaluation for functional impairment.

The Board has considered other potentially applicable Diagnostic Codes to evaluate the Veteran's left hand disability.  As the Veteran has not been diagnosed with ankylosis, the diagnostic codes pertaining to favorable or unfavorable ankylosis do not apply.  Diagnostic Code 5229 pertains to limitation of motion of the index or long finger, but the maximum evaluation possible is 10 percent, which would not result in a higher evaluation for the Veteran.  There are no other codes that are appropriate for application.

In addition to the medical evidence, the Board has considered the Veteran's statements and testimony in support of his claim.  The Veteran, as a layman, is competent to report matters of which he has personal knowledge, such as pain, swelling, and decreased grip strength.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  However, as a layman without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his residuals of a left hand injury in relation to the applicable rating criteria.  Medical examiners, including the VA compensation examiners, have measured the objective range of motion testing and evaluated x-rays in determining the overall severity of his left hand disability.  This determination is multi-factorial, not just predicated on lay statements and other testimony, rather, all of the relevant medical and other evidence.  The Federal Circuit Court has recognized the Board's 'authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Veteran is not entitled to a higher evaluation for his left hand disability at any point during the appeal period.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.


Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds no such evidence in this particular instance, however.  The Veteran's complaints related to his service-connected left hand disability are considered under the appropriate diagnostic code.  His primary symptoms are pain, swelling, and decreased grip strength.  All of his symptoms are accounted for in the regular schedular rating criteria.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated this, noting the disability rating, itself, is recognition that industrial capabilities are impaired.

As the assigned schedular evaluation for the service-connected left hand disability is adequate, referral for an extra-schedular rating is unnecessary.  Thun, supra.  Furthermore, there is no evidence of any exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for these disabilities by the regular Rating Schedule.  Extra-schedular referral is not warranted under the circumstances presented.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a lumbar spine disorder is denied. 

Entitlement to service connection for allergic rhinitis is granted.

Entitlement to an initial evaluation in excess of 10 percent for residuals of an injury to the left hand is denied.


REMAND

The Veteran was afforded a VA examination in September 2011 for his psychiatric disorder claim.  The examiner did not review the claims file and additional mental health records from service were added to the file in October 2012.  On remand, a new opinion should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Have an appropriate VA examiner review the claims file for medical comment concerning the Veteran's claim of service connection for a psychiatric disorder.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any pertinent pathology should be noted in the examination report.  

The examiner should state whether the Veteran's schizophrenia, depression, or any other mental health disorder is at least as likely as not related to service.  

The examiner should note the Veteran reported nervousness in October 1974 and was treated at the mental health clinic in March and April 1976 in service.

The examiner must discuss the underlying medical rationale for his/her opinions, if necessary citing to specific evidence in the file supporting his/her conclusions.  If an opinion cannot be provided without  resorting to mere speculation, then the examiner should provide explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination.  It is the Veteran's responsibility to report for any examination scheduled, and to cooperate in the development of the case; the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

2.  Ensure that all of the foregoing development actions have been completed.  If any development is incomplete, take corrective action.  38 C.F.R. § 4.2.  This includes ensuring the examination reports contain adequate responses to the specific questions asked.

3.  Then readjudicate the claim for service connection in light of this and all other additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


